               Case 2:20-cv-01048-MJP Document 18 Filed 11/04/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          AMAZON CONTENT SERVICES                            CASE NO. C20-1048 MJP
            LLC, et al.,
11                                                             MINUTE ORDER
                                    Plaintiffs,
12
                    v.
13
            KISS LIBRARY, et al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court has reviewed Plaintiffs’ Status Report. (Dkt. No. 17.) Plaintiffs are ordered to
19
     provide the Court with an update as to the status of litigation in this case by no later than
20
     February 2, 2021.
21
     \\
22
     \\
23
     \\
24


     MINUTE ORDER - 1
             Case 2:20-cv-01048-MJP Document 18 Filed 11/04/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed November 4, 2020.

 3
                                                    William M. McCool
 4                                                  Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
